Title: To James Madison from Jacob Wagner, 31 August 1803
From: Wagner, Jacob
To: Madison, James


Dear Sir
Department of State 31 Augt. 1803
General Dearborn returned the day before yesterday. At Frederick-town he met with Mr. Pichon, who informed him that he was in possession of orders to Mr. Laussat to receive possession of Louisiana and deliver it to us. You must be already apprised that he has received the ratifications of the treaty and conventions. The enclosed letter from Mr. Monroe intimates his intention of proceeding to London with out going to Madrid for the present.
The deposition transmitted by Mr. Davis evinces a continuation of that arrogant and lawless conduct which has lately given rise to complaints against the British commanders in the waters of the Chesapeake. I have enclosed with it the deposition of Capt. Hand of the Hiland, a constant trader between Philadelphia and this city. I have not yet received the original of the latter, but shall endeavour to obtain it, before Capt. Hand leaves the place.

I presume nothing can be done with the case of the Whalers on the coast of St. Domingo, but to desire the owners to appeal from the sentences of condemnation.
The United States having paid Mr. Wilson’s passage from England, I think that considering that circumstance and the little chance he has of ever obtaining compensation from the British government in addition to what he has already received, he ought not to be countenanced in his new project, by recommendatory letters from the Government.
I have sent the packet Mr. Dallas alludes to to Mr. Pichon’s Secretary. The letter of which he encloses a copy must have been sent directly to Mr. Pichon, as it did not pass thro’ this office: if it had I should have hesitated much more about forwarding it to him than I did with respect to the packet complained of.
The enclosed letter from Mr. Pinckney is interesting as it exhibits the sensations produced at Madrid by the cession of Louisiana. With the greatest respect, I have the honor to remain, Dr. Sir, Your most obed. sert.
Jacob Wagner
 

   
   RC (DLC). Note from Wagner on verso reads: “J Wagner also encloses the counterpart of Mr. L.’s cypher.” Docketed by JM.



   
   This was probably Monroe to JM, 19 June 1803.



   
   William Davies to JM, 24 Aug. 1803, and n. 1.



   
   Document not found, but the matter concerned the impressment of a U.S. citizen, David Kitchell, onto the British ship Leander from the American sloop Hiland, John Hand, master (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:594).



   
   For the case of the three Nantucket whalers, see Jeremiah Lawrence to JM, 15 Aug., and Silvanus Ewer to JM, 16 Aug. 1803.



   
   For Philip Wilson’s claim, see his letter to JM, 7 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:557).



   
   See Pichon to JM, 31 Aug. 1803 (second letter), and n. 1.



   
   Charles Pinckney to JM, 12 June 1803.


